DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to application filed on 11/11/2020.
Claim(s) 16-18 is/are pending in this Office Action.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
The certified copy has been filed in parent Application No. EP18205225.8, filed 11/8/2018.
Acknowledgment is made of applicant's indication of National Stage entry from PCT application PCT/EP2019/063826, filed 5/28/2019.
	Information Disclosure Statement
Applicant’s information disclosure statement(s) (IDS) submitted on 11/11/2020 and 5/10/2022 is/are being considered by the examiner. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “220” and “230” have been used to designate different components in Fig. 1d and Fig. 2b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
- para. 0074, the quotation marks around the word, classic, are out of place.
- para. 0077, the phrase, “An important information that is lost” does not make sense. 
- para. 0081, the quotation marks around the word, Groundtruth, are out of place.
-para. 0095-00120, the inserted formulas appear to have been distorted and misplaced from their intended locations. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





Claim(s) 17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 17, the limitation in the preamble, “a non-transitory computer readable medium having stored thereon program that…” is unclear. For the purposes of examination, the examiner is assuming the limitation to be “a non-transitory computer readable medium having stored thereon a program that”, instead. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.






The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, claim 4, claim 5, and claim 10 of copending Application No. 16/951,195 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each of claim 1, claim 4, claim 5, and claim 10 anticipate the invention of claim 16.
Claims 17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2, claim 6, claim 7, and claim 11 of copending Application No. 16/951,195 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each of claim 2, claim 6, claim 7, and claim 11 anticipate the invention of claim 17. 
Claims 18 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3, claim 8, claim 9, and claim 12 of copending Application No. 16/951,195 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each of claim 3, claim 8, claim 9, and claim 12 anticipate the invention of claim 18.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SCHMÜDDERICH et al. (US 2016/0325743 A1), hereafter referred to as SCHMÜDDERICH.
Regarding claims 16-17, SCHMÜDDERICH teaches a computer product comprising a non-transitory computer readable medium (“program storage medium”, para. 0003) having stored thereon a program (“respective program”, para. 0003) that (“The invention also regards a respective driver assistance system executing such method, a vehicle including such driver assistance system as well as the program storage medium and a respective program”, para. 0003), when executed on a computer (“computer”, claim 17) (“A computer program embodied on a non-transitory storage medium which stores a computer-readable program that, when running on a computer or loaded onto a computer, causes the computer to perform a data recording and reproducing method”, claim 17), a processor, or a programmable hardware component, carries out a method for determining a vehicle comfort metric for a prediction of a driving maneuver of a target vehicle, the method comprising:
obtaining information related to an extent (“observed behavior of the target vehicle A”, para. 0105) of the driving maneuver of the target vehicle (“target object (vehicle”, para. 0033, see also “target vehicle A”, Fig. 2 and Fig. 4) (“As shown in FIG. 1 data 10 related to (or describing) a traffic environment of the host vehicle is acquired from one or more sensors, 6.1, 6.2, 6.3”, para. 0033, “data 10 containing the information about the traffic environment of the ego vehicle E is supplied to the prediction system 2. In addition the data 10 is supplied to memory 18 so that the observed behavior of the target vehicle A is known to the system”, para. 0105); 
obtaining information related to a prediction (“predicting a future movement behavior”, para. 0033) of the driving maneuver of the target vehicle (“FIG. 1 an overview over an advanced driver assistance system 1 comprising a prediction system 2 used for predicting a future movement behavior as one example of an estimated future state of at least one target object (vehicle) and including a global scene context (GSC) unit 3”, para. 0033); and 
determining a vehicle comfort metric (“quality of the prediction”, para. 0106) for the prediction of the driving maneuver based on a comparison (“comparison between the context-based prediction result and the actual behavior of target vehicle A”, para. 0109) of the information related to the extent of the driving maneuver and the information related to the prediction of the driving maneuver (“a mismatch between the real behavior and the predicted behavior is determined”, para. 0105, “a comparison between the context-based prediction result and the actual behavior of target vehicle A shows a mismatch”, para. 0109, “On the other side the prediction system 2 supplies the prediction result or prediction results to the system evaluator 20 so that inside system evaluator 20 a comparison for estimating quality of the prediction can be carried out. The comparison result is then fed back to the modulation signal converter 13”, para. 0106), 
wherein the comfort metric is determined based on one or more elements of the group of: a delay between a start of the driving maneuver and a first prediction of the driving maneuver, an overlap between the driving maneuver and the prediction of the driving maneuver (“after further development of the traffic situation like in the case as illustrated for the US traffic system it is possible to compare the actual behavior of target vehicle A and the predicted behavior of target vehicle A”, para. 0105), a number of discontinuous predictions of the driving maneuver, and a missed prediction of the driving maneuver.
Regarding the limitations, “for the prediction of the driving maneuver” in claims 16 and 17, while SCHMÜDDERICH explicitly teaches this functionally defined limitation of the claimed method and computer product, the examiner notes these appear to be an intended use recitations. 
Functional claim language that is not limited to a specific structure covers all devices that are
capable of performing the recited function. A claim term is functional when it recites a feature "by what
it does rather than by what it is" (e.g., as evidenced by its specific structure or specific ingredients). In re
Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971). Functional claiming often involves the
recitation of some structure followed by its function. For example, in In re Schreiber, the claims were
directed to a conical spout (the structure) that "allow[ed] several kernels of popped popcorn to pass
through at the same time" (the function). In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1431
(Fed. Cir. 1997). As noted by the court in Schreiber, "[a] patent applicant is free to recite features of an
apparatus either structurally or functionally." Id.

Regarding claim 18, SCHMÜDDERICH teaches an apparatus for determining a vehicle comfort metric for a prediction of a driving maneuver of a target vehicle, the apparatus comprising: 
at least one interface (“Data 10 relating to the traffic environment may also be acquired from sources such…any other interface to external or internal (on-board) sources for individual information elements of the traffic environment of the host vehicle”, para. 0034) for obtaining information related to an extent (“observed behavior of the target vehicle A”, para. 0105) of the driving maneuver of the target vehicle (“target object (vehicle”, para. 0033, see also “target vehicle A”, Fig. 2 and Fig. 4) and for obtaining information related to a prediction (“predicting a future movement behavior”, para. 0033) of the driving maneuver of the target vehicle (“FIG. 1 an overview over an advanced driver assistance system 1 comprising a prediction system 2 used for predicting a future movement behavior as one example of an estimated future state of at least one target object (vehicle) and including a global scene context (GSC) unit 3. As shown in FIG. 1 data 10 related to (or describing) a traffic environment of the host vehicle is acquired from one or more sensors, 6.1, 6.2, 6.3”, para. 0033, “data 10 containing the information about the traffic environment of the ego vehicle E is supplied to the prediction system 2. In addition the data 10 is supplied to memory 18 so that the observed behavior of the target vehicle A is known to the system”, para. 0105); and 
a computation module (“computer”, claim 17) (“A computer program embodied on a non-transitory storage medium which stores a computer-readable program that, when running on a computer or loaded onto a computer, causes the computer to perform a data recording and reproducing method”, claim 17) configured to: 
determine the vehicle comfort metric (“quality of the prediction”, para. 0106) for the prediction of the driving maneuver based on a comparison (“comparison between the context-based prediction result and the actual behavior of target vehicle A”, para. 0109) of the information related to the extent of the driving maneuver and the information related to the prediction of the driving maneuver (“a mismatch between the real behavior and the predicted behavior is determined”, para. 0105, “a comparison between the context-based prediction result and the actual behavior of target vehicle A shows a mismatch”, para. 0109, “On the other side the prediction system 2 supplies the prediction result or prediction results to the system evaluator 20 so that inside system evaluator 20 a comparison for estimating quality of the prediction can be carried out. The comparison result is then fed back to the modulation signal converter 13”, para. 0106), 
wherein the comfort metric is determined based on one or more elements of the group of a delay between a start of the driving maneuver and a first prediction of the driving maneuver, an overlap between the driving maneuver and the prediction of the driving maneuver (“after further development of the traffic situation like in the case as illustrated for the US traffic system it is possible to compare the actual behavior of target vehicle A and the predicted behavior of target vehicle A”, para. 0105), a number of discontinuous predictions of the driving maneuver, and a missed prediction of the driving maneuver.
Regarding the limitations, “for obtaining information related to an extent of the driving maneuver of the target vehicle and for obtaining information related to a prediction of the driving maneuver of the target vehicle” and “for the prediction of the driving maneuver” in claim 18, while SCHMÜDDERICH explicitly teaches these functionally defined limitations of the claimed apparatus, the examiner notes this appears to be an intended use recitation. 
Functional claim language that is not limited to a specific structure covers all devices that are
capable of performing the recited function. A claim term is functional when it recites a feature "by what
it does rather than by what it is" (e.g., as evidenced by its specific structure or specific ingredients). In re
Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971). Functional claiming often involves the
recitation of some structure followed by its function. For example, in In re Schreiber, the claims were
directed to a conical spout (the structure) that "allow[ed] several kernels of popped popcorn to pass
through at the same time" (the function). In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1431
(Fed. Cir. 1997). As noted by the court in Schreiber, "[a] patent applicant is free to recite features of an
apparatus either structurally or functionally." Id.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 9AM-6PM, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached at (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/A.V./               Examiner, Art Unit 3665                                                                                                                                                                                         
	/CHRISTIAN CHACE/               Supervisory Patent Examiner, Art Unit 3665